Title: To Alexander Hamilton from Abraham Ellery, 14 May 1799
From: Ellery, Abraham R.
To: Hamilton, Alexander


Newport [Rhode Island] May 14, 1799. “… Adjutant General North, in a letter, of the 30th. ult., did me the honor to offer me, the appointment of Assistant Adjutant Genl. and requests me to communicate to you, my answer, in case of acceptance. From a total inexperience of its duties, I felt a hesitation in making my determination, resulting from doubts of my adequacy to the employment, & it is with diffidence I now accept of it; but, I trust, no exertions on my part will be wanting to diminish my incompetence.…”
